Citation Nr: 1518808	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 25, 2010, for the addition of the Veteran's spouse as a dependent.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from January 1963 to January 1967, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 action of the Department of Veterans Affairs (VA) at the Los Angeles, California Regional Office (RO) that assigned an effective date of October 25, 2010 for the addition of the Veteran's spouse as a dependent.  

In March 2015, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file. 

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the Veteran's letter dated in December 2014, wherein he reported that he had been unable to work for a long time, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran and his spouse were married in December 1966.

2.  The Veteran submitted a VA Form 21-526 in February 2002; he stated that he was married in that document and on February 11, 2002, the RO received a copy of the Veteran's marriage certificate.

3.  An October 2002 rating decision awarded service connection for diabetes mellitus and a 20 percent disability evaluation was assigned.  Based on that 20 percent rating, the Veteran was not eligible to receive additional compensation for a dependent.

4.  Service connection for hearing loss and tinnitus was granted in a July 2003 rating decision and the Veteran's combined disability evaluation was 30 percent, effective in February 2002. 

5.  As a result of the July 2003 rating action, the Veteran was eligible to receive additional compensation for a dependent.  He was notified of this in a letter sent to him by the RO in August 2003, along with a VA Form 21-686c (Declaration of Status of Dependents).

6.  The Veteran failed to return the Declaration of Status of Dependents within one year of the August 15, 2003 notice letter.

7.  The Veteran was notified that he was being paid as a single veteran with no dependents in a letter sent to him by the RO in August 2005, along with a VA Form 21-686c (Declaration of Status of Dependents); the Veteran failed to return the VA Form 21-686c.

8.  The Veteran was notified that he was being paid as a single veteran with no dependents in a letter sent to him by the RO in September 2008, but there was no response from the Veteran

9.  On October 25, 2010, the Veteran's Declaration of Status of Dependents was received.

10.  October 25, 2010 (the date of receipt of the claim) is the correct effective date for the award of additional compensation to the Veteran for a dependent (his spouse). 


CONCLUSION OF LAW

An effective date earlier than October 25, 2010, for adding the Veteran's spouse to his compensation award as his dependent is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(f) (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.102, 3.159, 3.204, 3.205, 3.400, 3.401(b)(1-4) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  

As will be explained below, there is no legal basis upon which the benefit sought may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


II.  The Merits of the Claim

The Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation or Pension) on February 7, 2002.  The Veteran reported that he was married in that Application for Compensation or Pension.  On February 11, 2002, the RO received a copy of the Veteran's marriage certificate which showed that the Veteran and his spouse were married in December 1966. 

The RO issued a rating decision in October 2002, in which service connection for diabetes mellitus was granted and a 20 percent disability evaluation was assigned.  Based on his combined 20 percent rating, the Veteran was not eligible to receive additional compensation for a dependent.

Service connection for hearing loss and tinnitus was subsequently granted in a July 2003 rating decision and the Veteran's combined disability evaluation was 30 percent, effective as of February 2002.  In August 2003, the RO notified the Veteran of this award and also informed him that he was being paid as a single veteran with no dependents.  He was advised that since he was rated 30 percent disabled, he might be entitled to additional benefits for dependents, but before those additional benefits could be granted, he needed to complete and furnish VA a VA Form 21-686c (Declaration of Status of Dependents).  However, the Veteran did not return the Declaration of Status of Dependents within one year of the August 15, 2003 notice letter.  In addition, the Veteran has not claimed to have not received this letter.

The Veteran was again notified that he was being paid as a single veteran with no dependents in a letter sent to him by the RO in August 2005.  He was also informed that he had to submit the attached VA Form 21-686c (Declaration of Status of Dependents).  The Veteran failed to return the VA Form 21-686c.  In September 2008, a letter from the RO notified the Veteran that he was being paid as a single veteran with no dependents.  VA Form 21-8764 (Disability Compensation Award Attachment Important Information) was enclosed with the letter and that form stated that veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse and that those veterans who have a disability rating of 30% or more must promptly advise VA of any change in the status of their dependents.  No response to the September 2008 RO letter was received from the Veteran.  

On October 25, 2010, the RO received a VA Form 21-686c from the Veteran.  He indicated that his wife should be added as a dependent and he also indicated that there were no unmarried children still at home or attending school.  The RO informed the Veteran that he would be paid additional compensation for a dependent, effective October 25, 2010.  

The Veteran contends that the effective date of the additional compensation for a dependent should have been made effective as of the date of his February 2002 service connection claim, since he was married at the time and had indicated as much on the claim.  He provided testimony to that effect at his March 2015 Board videoconference hearing.

An additional amount of compensation may be payable for a dependent where the veteran is entitled to compensation based on a disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  

Pursuant to 38 U.S.C.A. § 5110(f), an award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the notification of such rating.  

When adding a dependent for additional compensation, the effective date is the latest of the following dates: (a) the date of the claim; (b) date of the veteran's marriage; (c) date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request; (d) date dependency arose; (e) effective date of the qualifying disability rating if evidence of dependency is received within one year of such rating action; (f) date of commencement of the veteran's award.  See 38 C.F.R. § 3.401(b)(1-4).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

The Veteran became eligible for additional compensation for a dependent at the time of the July 2003 rating action that increased his combined disability to 30 percent.  He was advised of this entitlement and was provided with a VA Form 21-868c, which he was instructed to submit in order to complete a claim for dependents.  Unfortunately, the Veteran did not submit this form within one year of the award of the qualifying disability evaluation; therefore, the effective date of the additional compensation cannot be July 2003.  See 38 C.F.R. § 3.401(b)(1-4).  

The record clearly shows that the Veteran submitted a VA Form 686c on October 25, 2010, more than seven years after he received notice of his July 2003 rating decision in August 2003.  While it is true that the Veteran would have received benefits for his dependent spouse had he informed VA of her existence within a year of the August 15, 2003 rating decision notice letter, he failed to do so.  Thus, the effective date must be October 25, 2010, the date of receipt of the claim for additional compensation for a dependent. 

The Board understands the argument the Veteran is making and is sympathetic to his assertions.  However, Federal law and VA regulations specifically prescribe what effective dates may be assigned when providing benefits for dependents, and the Board is bound by the law and is without authority to grant benefits or evaluate a claim purely on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Veteran needed to let VA know in a timely manner he had a dependent spouse in order to get the benefits he could have received if he had told VA in a timely manner. 

Therefore, the appeal is denied. 



ORDER

Entitlement to an effective date earlier then October 25, 2010 for the award of additional compensation for a dependent is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


